Exhibit 10.1
 
FIRST AMENDMENT TO THE AGREEMENT DATED 4th FEBRUARY 2007


THIS First Amendment to the Agreement dated 4th February 2007 (hereinafter
referred to as “Amendment”) is entered on this 20th day of August 2007;


BETWEEN


M/s. INDIA GLOBALIZATION CAPITAL, INC. a company registered in The United States
of America, having its registered office at 4336 Montgomery Ave., Bethesda,
Maryland 20814,  (hereinafter called “the Employer”) represented by its Chief
Executive Officer and President Mr. RAM MUKUNDA of the first part,
 
M/s. CHIRANJJEEVI WIND ENERGY LIMITED, a company registered under Indian
Companies Act 1956, having its administrative office at 26-A, Kamaraj Road,
Mahalingapuram, Pollachi - 642 002 Tamil Nadu (hereinafter called “the
Contractor”) represented by its Chairman & Managing Director Mr. R. V. S.
MARIMUTHU of the second part,
 
M/s ARUL MARIAAMMAN TEXTILES LIMITED, a company registered under Indian
Companies Act 1956, having its registered office at 26, Kamaraj Road,
Mahalingapuram, Pollachi – 642 002, Coimbatore District, Tamil Nadu,
(hereinafter called “AMTL”) represented by its Director Mr. M. A. Kanagaraj of
the third part; and
 
M/S MARUDHAVEL INDUSTRIES LIMITED, a company registered under Indian Companies
Act 1956, having its registered office at 17, Imamkhan Street, Ramalakshmi
Complex, Pollachi – 642 001, Coimbatore District, Tamil Nadu (hereinafter called
“MAIL”) represented by its Director Mr. K. Kumaravel  of the fourth part.
 
Whereas, the Contractor has represented that it is in the business of
manufacturing, supplying, installing and commissioning wind energy projects on a
turnkey basis, and has the expertise, know-how, facilities and resources for
undertaking total responsibility for setting up wind farms from concept to
commissioning as well as providing arrangements for operation, maintenance and
management on an on-going basis.
 
Whereas, the Employer has evinced an interest to develop a 24 MW wind farm
project in the state of Karnataka in India.
 
Whereas, after mutual discussions and negotiations the Parties entered into an
agreement for the manufacturing, installation, commissioning, operation and
maintenance of 24 MW (96 x 250 Kw WEGs) wind farm project on a turnkey basis by
the Contractor at Karnataka, India (hereinafter referred to as “the Project”)
dated 4th February 2007 (hereinafter referred to as the “Agreement”),
 
 
6

--------------------------------------------------------------------------------


 
Whereas, as per the terms of the Agreement, the Employer has, on or around May
22, 2007, paid a sum of Rs.100 Lakhs (Rupees One Hundred Lakhs Only) to the
Contractor as an interest free deposit to facilitate implementation of the
Project,
 
And Whereas, the Parties have agreed to amend the Agreement as follows:


NOW THIS AMENDMENT WITNESSETH AS FOLLOWS:


1.
Amendment to Clause 11.3– Clause 11.3 is hereby amended in its entirety to read
as follows:

 
“The Employer shall pay a sum of Rs.100 Lakhs (Rupees One Hundred Lakhs Only) on
or before 15th May 2007 to the Contractor as interest free deposit to facilitate
implementation of the Project. Only 75% (seventy five percent) of this amount
will be refunded by the Contractor to the Employer in case, the Employer fails
to perform its obligations by 31st March 2008.”


2.
Amendment to Clause 13.1 – Clause 13.1 is hereby amended in its entirety to read
as follows:



“All the WEGs shall be supplied, installed and commissioned within 12 (twelve)
months from the Effective Date (“Time for Completion”). The Employer should make
the down payment on or before 31st March 2008 so as to enable the Contractor to
implement the project successfully in time.”


3.
Except to the extent specifically modified by this Amendment, all the terms of
the Agreement shall survive and continue to remain valid and binding on the
Parties.




 
7

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF the parties have executed this Amendment and affixed their
signatures and seal on the day, month and year first above mentioned.


 
SIGNED by: /s/ Ram Mukunda     
                                                  
SIGNED by: /s/ R.V.S.
Marimuthu                                                     
For INDIA GLOBALIZATION CAPITAL INC.
 
 
 
RAM MUKUNDA
CHIEF EXECUTIVE OFFICER & PRESIDENT
For CHIRANJJEEVI WIND ENERGY LIMITED
 
 
 
R.V.S.MARIMUTHU
CHAIRMAN & MANAGING DIRECOTR
 
For ARUL MARIAMMAN TEXTILES LIMITED
 
 
/s/ M.A. Kanagaraj                                     
M.A.KANAGARAJ
DIRECTOR
 
FOR MARUDHAVEL INDUSTRIES LIMITED
 
 
/s/ K. Kumaravel                                         
K.KUMARAVEL
DIRECTOR
Witness:                                         
Witness:                                        
Name:                                              
Name:                                             
Address:                                        
Address:                                        
Date:                                               
Date:                                               



8

--------------------------------------------------------------------------------

